Title: To Benjamin Franklin from Henri-François-de-Paule Lefèvre d’Ormesson, 26 July 1783
From: Ormesson, Henri-François de Paul Le Feurè d’
To: Franklin, Benjamin


          
            Monsieur
            A Versailles le 26. Juillet 1783.
          
          Votre Excellence a bien voulu me destiner un Exemplaire des Constitutions des Etats
            unis de l’Amerique. Je mets un grand prix à cet Ouvrage et a ce témoignage de
            l’attention de Votre Excellence; je la prie d’en agréer tous mes remercimens.
          J’ai l’honneur d’être avec un très sincere attachement, Monsieur, De Votre Excellence,
            Le très humble et très obéissant serviteur./.
          
            DORMESSON
            A. S. E. M. Francklin Ministre Plénipotentiaire des Etats unis de
              l’Amerique a Passy Par Paris
          
         
          Notation: Letters of Thanks for the
            Constitutions
        